Citation Nr: 0103455	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cancer of the larynx.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from February 1965 to January 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran is seeking service connection for cancer of the 
larynx, which he contends was due to exposure to herbicides 
in service in Vietnam.  The RO denied the claim finding that 
symptoms of laryngeal carcinoma were not shown until more 
than thirty years after the veteran left Vietnam, thereby 
precluding the grant of service connection on a presumptive 
basis under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  In this 
regard, the RO requested review of the record by a VA 
physician who stated that he did not see any evidence of 
cancer prior to the fall months of 1998 and certainly not 
prior to January 12, 1998, (the 30th anniversary of the day 
following the veteran's departure from Vietnam).  The veteran 
submitted a statement from a VA physician who treated his 
laryngeal carcinoma.  That physician stated that the veteran 
complained of a sore throat prior to January 1998.  The 
physician said it was possible that the veteran's tumor 
started growing early and that he did not present to the ear, 
nose and throat clinic until later that year.  

Based on review of the record, including the forgoing 
physicians' statements, the Board is of the opinion that 
additional development is necessary, as there is of record no 
medical opinion concerning the etiology of the veteran's 
carcinoma of the larynx.  The veteran's personnel records 
establish that he served in Vietnam from January 1967 to 
January 1968 and that during that period he served with HHC 
5thSFG(Abn) 1stSF APO 96240 and COB SptBn 801 1stMaintBn 
1stBde 101st Abn Div.  However, the records contain 
conflicting information as to the duration of the veteran's 
service at each assignment.  The RO should attempt to resolve 
these conflicts to the extent necessary to complete 
development concerning the veteran's exposure to herbicides 
in Vietnam.  

The Board notes that in 1997, in conjunction with a claim for 
service connection for skin disability, the veteran stated 
that while he was assigned to "B" team, 5th Special Forces 
in Plieku for several months, he ran a petroleum, oil and 
lubricants (POL) dump, which at times stored Agent Orange in 
55-gallon drums.  He said he was not told what these orange 
drums with big white bands in the middle were.  He said that 
when it was necessary to distribute and/or transfer leaking 
materials into other drums, it was his duty to do so.  He 
stated that there were certain times when trucks with 
sprayers were used to spray roads in the area and that he and 
others were assigned to put on masks and use hand sprayers to 
spray trenches and around bunkers to keep down jungle 
overgrowth into the area.  He sated that he was sure that 
airplanes also sprayed the area.  The veteran also stated 
that for the remainder of his Vietnam tour he served with the 
101st Airborne Division based in Phan Rhang, an area which he 
said was heavily sprayed.  

In addition, the veteran submitted materials reporting some 
information pertaining to the distribution of various 
herbicides in Vietnam by military region.  There is, however, 
no indication that the RO verified or developed any of this 
information as it pertains to the veteran's claim, and this 
should be done.  In this regard, the Board notes that the 
Veteran's Dioxin and Radiation Exposure Compensation 
(Radiation Compensation) Act, Pub. L. N. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), which provides for service 
connection on a presumptive basis for certain claims, does 
not preclude establishment of service connection on a direct 
causation theory.  See Combee v. Brown 34 F.3d 1039 (Fed. 
Cir. 1994).  

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA or non-VA, who have treated or 
evaluated him for cancer of the larynx at 
any time since service.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file all identified medical 
records that have not been obtained 
previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

3.  The RO should contact the Surgeon 
General of the Army and any other 
appropriate sources of information, and 
develop information to determine to what 
extent, if any, the veteran was actually 
exposed to herbicides, including Agent 
Orange, in Vietnam.  In this regard, the 
veteran's service personnel records, 
which are in the claims file, corroborate 
the veteran's statements concerning his 
unit assignments in Vietnam.  The RO 
should take appropriate action and follow 
all leads to their logical conclusion.  
The RO should document all actions fully.  

4.  Thereafter, the RO should arrange for 
review of the entire record by a 
physician with appropriate expertise in 
the etiology and diagnosis of throat 
cancers.  After review of all available 
medical evidence, as well as review of 
the veteran's statements and all other 
evidence of record pertaining to the 
veteran's exposure to herbicides in 
service, the physician should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's cancer of the larynx was 
manifested prior to January 12, 1998.  
Also, the physician should be requested 
to provide an opinion, again with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's cancer of the larynx is due to 
exposure to herbicides in service.  The 
report must reflect that the physician 
reviewed the claims file.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

6.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for cancer of the larynx.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




